DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 08 July 2022 have been fully considered but they are not persuasive. 
Applicant argues Nitta fails to disclose “a fixing element in contact with the film main body, the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof” as now required by claim 1.  The examiner disagrees with applicant.  Firstly, the examiner notes that elements (10 & 11) of Nitta constitute the fixing member and said elements are different form the wiring member (7 & 8).  Furthermore, the elements 10 & 11 are used to stop the capacitor including the main body from floating out of the resin fill and thus elements 10 & 11 must contact the main body to preform said function.  Specifically, elements 10 & 11 contact the main body via the wiring member.  The examiner has further provided new grounds of the reaction based on the amendment.  All claims stand rejected.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “A film capacitor comprising the case according to claim 8”, however, “a film capacitor” has already been recited in claim 8.  Therefore “A film capacitor comprising the case according to claim 8” of claim 10 will be read as “The film capacitor comprising the case according to claim 8”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2, 4-7, 12-13, 15-16, & 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1,
Claim 1 recites “a sealing material supplying step of supplying a curable sealing material to the space in which a film capacitor element is provided, wherein, during at least part of the sealing material supplying step, the film capacitor element is fixed in the space by a fixing element in contact with the film main body, the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof” which causes the claim to be indefinite.  It is unclear if the “a film capacitor element” mentioned in said limitation is meant to be the same or different from the “a film capacitor element” mentioned early in the claim.  The limitation “the fixing member” lacks antecedent basis (note the claim recites “a fixing element” mentioned early in the claim).  For the purpose of examination, the examiner is taking “a sealing material supplying step of supplying a curable sealing material to the space in which a film capacitor element is provided, wherein, during at least part of the sealing material supplying step, the film capacitor element is fixed in the space by a fixing element in contact with the film main body, the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof” to read “a sealing material supplying step of supplying a curable sealing material to the space in which the film capacitor element is provided, wherein, during at least part of the sealing material supplying step, the film capacitor element is fixed in the space by a fixing member in contact with the film main body, the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof”.  Claims 2, 4-7, 12-13, 15-16, & 18-20 are rejected in the same manner based on their dependency on claim 1.
Claim 12 recites “the fixing member”.  There is insufficient antecedent basis for this limitation in the claim.  The proposed change for claim 1 above has addressed said issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 amounts to a mere reiteration of claim 8 from which it depends as no further structure/limitations are recited beyond what is recited in claim 8 and thus claim 10 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 12, 15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2008205074A hereafter referred to as Nitta.
In regards to claim 1, Nitta discloses 
A method for producing a film capacitor, the method comprising: 
a step of providing a film capacitor element (2 – fig. 1; [0011]) in a space (interior of case 1 – fig. 1 & 4; [0008]), the film capacitor element comprising a film main body (seen in fig. 1) and a wiring member (7 & 8 — fig. 1; [0008]) connected to the film main body; 
a sealing material supplying step of supplying a curable sealing material (9 – fig. 1; [0018]) to the space in which the film capacitor element is provided, wherein, during at least part of the sealing material supplying step, the film capacitor element is fixed in the space by a fixing member (10 & 11 — fig. 1; [0008]) in contact with the film main body ([0021] – 10 or 11 contact the main body via 7 & 8 at a fixed position during filling), the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof (10 & 11 are different than 7, 8, & 9); and 
a curing step of curing the sealing material in a state in which the film main body is embedded in the sealing material ([0018]), 
wherein at the time of initiating the sealing material supplying step, the film main body is not fixed by the sealing material ([0017-0021]), and 
in the sealing material supplying step, the sealing material is supplied to the space without curing the sealing material, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 4, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is embedded in the sealing material by a member (10 or 11 – fig. 1; [0008]) that comes into contact with the film capacitor element as a result of the film capacitor element floating when the sealing material is supplied to the space ([0021]).  

In regards to claim 5, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 6, Nitta discloses 
The method for producing a film capacitor according to claim 5, wherein the case has an opening portion that is in communication with the space (fig. 1 & 4), and 
in the sealing material supplying step, the sealing material is supplied to the space through the opening portion in a state in which the opening portion is opened upward (fig. 1 & 4; [0018]).  

In regards to claim 7, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 8, Nitta discloses
A case for constituting a film capacitor, wherein the case (1 — fig. 1; [0008]) comprises a space (seen in fig. 1 & 4) that accommodates a film capacitor element (2 — fig. 1; [0011]), the film capacitor element comprising a film main body (seen in fig. 1) and a wiring member (7 & 8 — fig. 1; [0008]) that is connected to the film main body, and a fixing member (10 & 11 — fig. 1; [0008]) for fixing the film main body ([0021] – 10 & 11 hold the capacitor (i.e. main body) at a fixed position during filling), the fixing member being different from the wiring member (10 & 11 are different than 7 & 8).  

In regards to claim 9, Nitta discloses
The case according to claim 8, wherein the fixing member is disposed inside the space (seen in fig. 1 & 4).

In regards to claim 10, Nitta discloses
The film capacitor comprising the case according to claim 8 and the film capacitor element provided in the case (see rejection of claim 8 above).  

In regards to claim 12, Nitta discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is fixed from an upward direction by the fixing member (10 or 11 – fig. 1; [0008]) disposed inside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018] & [0021]).  

In regards to claim 15, Nitta discloses 
The method for producing a film capacitor according to claim 4, wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 18, Nitta discloses 
The method for producing a film capacitor according to claim 4, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 19, Nitta discloses 
The method for producing a film capacitor according to claim 5, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

In regards to claim 20, Nitta discloses 
The method for producing a film capacitor according to claim 6, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

Claim(s) 1, 4-10, 12, 15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003338424A hereafter referred to as Hosokawa.
In regards to claim 1, Hosokawa discloses 
A method for producing a film capacitor, the method comprising: 
a step of providing a film capacitor element (2 – fig. 1 & 3-4; [0012]) in a space (seen in fig. 1 & 3-4), the film capacitor element comprising a film main body (seen in fig. 1 & 3-4) and a wiring member (3 – fig. 1 & 3-4; [0011]) connected to the film main body; 
a sealing material (4 - fig. 1 & 3-4; [0012]) supplying step of supplying a curable sealing material to the space in which a film capacitor element is provided, wherein, during at least part of the sealing material supplying step, the film capacitor element is fixed in the space by a fixing element (5 – fig. 1 & 3-4; [0012] & [0023]) in contact with the film main body (seen in fig. 1 & 3-4), the fixing member being different from the wiring member and different from the curable sealing material or a cured product thereof ([0012] & [0023]); and 
a curing step of curing the sealing material in a state in which the film main body is embedded in the sealing material (fig. 1 & 3-4; [0017]), 
wherein at the time of initiating the sealing material supplying step, the film main body is not fixed by the sealing material ([0023]), and 
in the sealing material supplying step, the sealing material is supplied to the space without curing the sealing material, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).  

In regards to claim 4, Hosokawa discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is embedded in the sealing material by a member that comes into contact with the film capacitor element as a result of the film capacitor element floating when the sealing material is supplied to the space (fig. 1; [0023] – filling resin will cause the capacitor element to float).  

In regards to claim 5, Hosokawa discloses 
The method for producing a film capacitor according to claim 1, wherein the space is formed in a case (1 – fig. 1; [0011]) for constituting the film capacitor.  

In regards to claim 6, Hosokawa discloses 
The method for producing a film capacitor according to claim 5, wherein the case has an opening portion that is in communication with the space, and 
in the sealing material supplying step, the sealing material is supplied to the space through the opening portion in a state in which the opening portion is opened upward (fig. 1; [0023]).  

In regards to claim 7, Hosokawa discloses 
The method for producing a film capacitor according to claim 1, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).  

In regards to claim 8, Hosokawa discloses 
A case for constituting a film capacitor, wherein the case (1 – fig. 1; [0011]) comprises a space (seen in fig. 1 & 3-4) that accommodates a film capacitor element (2 – fig. 1 & 3-4; [0012]), the film capacitor element comprising a film main body (seen in fig. 1 & 3-4) and a wiring member (3 – fig. 1 & 3-4; [0011]) that is connected to the film main body, and a fixing member (5 – fig. 1 & 3-4; [0012] & [0023]) for fixing the film main body, the fixing member being different from the wiring member ([0012] & [0023]).

In regards to claim 9, Hosokawa discloses 
The case according to claim 8, wherein the fixing member is disposed inside the space (seen in fig. 1).  

In regards to claim 10, Hosokawa discloses 
A film capacitor comprising the case according to claim 8 and the film capacitor element provided in the case (see rejection of claim 8).  

  In regards to claim 12, Hosokawa discloses 
The method for producing a film capacitor according to claim 1, wherein in the sealing material supplying step, the film main body is fixed from an upward direction by the fixing member, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material (fig. 1; [0023]).  

  In regards to claim 15, Hosokawa discloses 
The method for producing a film capacitor according to claim 4, wherein the space is formed in a case (1 – fig. 1; [0011]) for constituting the film capacitor.  

  In regards to claim 18, Hosokawa discloses 
The method for producing a film capacitor according to claim 4, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).  

  In regards to claim 19, Hosokawa discloses 
The method for producing a film capacitor according to claim 5, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).  

  In regards to claim 20, Hosokawa discloses 
The method for producing a film capacitor according to claim 6, wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Toro et al. (US 4,914,547).
In regards to claim 2, 
Nitta discloses wherein the wiring member (7 or 8 – fig. 1; [0008]) extends out of the space (fig. 1).  Nitta fails to disclose in the sealing material supplying step, the film main body is fixed by fixing the wiring member outside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material.  

Toro ‘547 discloses in the sealing material supplying step, the film main body (62 or 64 – fig. 6; C7:L29-51) is fixed by fixing the wiring member outside the space (element 60 – fig. 6; C7:L29-51), from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material (C7:L29-51).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include fixing members as taught by Toro ‘547 when forming the capacitor of Nitta to ensure appropriate alignment of the leads in the lateral direction.

In regards to claim 13, 
Nitta further discloses wherein the space is formed in a case (1 – fig. 1; [0008]) for constituting the film capacitor.  

In regards to claim 16, 
Nitta further discloses wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0018]).  

Claim(s) 2, 13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Toro ‘547.
In regards to claim 2, 
Hosokawa discloses wherein the wiring member (3 – fig. 1) extends out of the space (fig. 1).  Hosokawa fails to disclose in the sealing material supplying step, the film main body is fixed by fixing the wiring member outside the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material.  

Toro ‘547 discloses in the sealing material supplying step, the film main body (62 or 64 – fig. 6; C7:L29-51) is fixed by fixing the wiring member outside the space (element 60 – fig. 6; C7:L29-51), from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material (C7:L29-51).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include fixing members as taught by Toro ‘547 when forming the capacitor of Hosokawa to ensure appropriate alignment of the leads in the lateral direction.

In regards to claim 13, 
Hosokawa further discloses wherein the space is formed in a case (1 – fig. 1; [0011]) for constituting the film capacitor.  

In regards to claim 16, 
Hosokawa further discloses wherein the sealing material is continuously supplied to the space, from a beginning of a supply of the sealing material to the space until the film main body is embedded in the sealing material ([0023]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2000323355A – fig. 1; [0007]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848